Title: Nicolas G. Dufief to Thomas Jefferson, 13 May 1812
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur, Philadelphia May 13. 1812
          Je Suis bien fâché de ne pouvoir vous envoyer que Gutleri  &ca prix 2,50. les autres ouvrages ayant été vendus. Parmi les livres que j’ai ajoutés dernièrement à ma Bibliothèque se trouvent une belle édition de Thucydide en Grec, 2 vol 8vo, 750; concordantiae veteris testamentis Græcæ, ebræis vocibus respondentes, Authore Kirchero, 2 vol 4to; prix 12 dlrs. Grammatica linguarum orientalum inter se collatarum, prix 3,00. Le premier exemplaire du cours complet de La croix qui tombera entre mes mains vous Sera envoyé de Suite
          J’ai l’honneur d’être Monsieur votre très-respectueux ServiteurN. G. Dufief
         
          Editors’ Translation
          
            Sir, Philadelphia May 13. 1812
            I am very upset that I am only able to send you the Gürtler, etc., price 2.50, the other works having been sold.  Among the books that I recently added to my library are a beautiful edition of Thucydides in Greek, 2 volumes octavo, 7.50; Concordantiae Veteris Testamenti graecae, ebræis vocibvs respondentes, written by Kircher, 2 volumes quarto, price 12 dollars. Grammatica linguarum orientalium inter se collatarum, price 3.00. The first copy of the complete Cours de Mathematiques of Lacroix that falls into my hands will be sent to you immediately
            I have the honor to be, Sir, your very respectful servantN. G. Dufief
          
        